oOo Oa NWN OHO Re WO NO

Oo NY NY NY NY NY NO Re Re Re Re Re RRO Ree RR
Nn nA F WO NO FF DOD OO WOW NH Aa NHN HBR W PO KF CO

 

 

Case 2:19-cv-00272-SAB ECF No. 39 filed 12/17/20 PagelD.292 Page 1 of 4

LUKINS & ANNIS, P.S.

TREVOR R. PINCOCK WSBA #36818

CHARLES HAUSBERG WSBA #50029
1600 Washington Trust Financial Center
717 W Sprague Ave

Spokane, WA 99201-0466

Telephone: (509) 455-9555

Facsimile: (509) 747-2323

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
SPOKANE DIVISION

LUCAS M. CHANEY, individually, and as
guardian ad litem for TC, a minor, and
KATHLEEN CHANEY,

Plaintiffs,

VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, PATRICK K. WILLIS
COMPANY, INC., and SANTANDER
CONSUMER USA INC.,

Defendants.

 

PATRICK K. WILLIS COMPANY, INC.,
a California corporation,

Cross-Claim Plaintiff,
VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, an Idaho limited liability
company,

Cross-Claim Defendant.

 

 

DEFENDANT PATRICK K. WILLIS COMPANY INC.’S
MOTION TO SEAL DECLARATION: 1

01963995 12/17/20

Case No. 2:19-cv-00272-SAB

DEFENDANT PATRICK K. WILLIS
COMPANY INC.’S MOTION TO
SEAL DECLARATION OF STEVEN
SCHELK

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

 
Oo Aa Nn nA FF WY NH eR

NO NHN NO NO NY NO NO KF Fe Re KF FR RFR Re RR
Nn A FPF WO NO KF TOD OO OW NY WB Hn BR WO VP KF OC

 

 

Case 2:19-cv-00272-SAB ECF No. 39 filed 12/17/20 PagelD.293 Page 2 of 4

COMES NOW, Cross-Claim Plaintiff Patrick K. Willis Company (“PK
Willis”), by and through its counsel of record, and hereby files this Motion to Seal
the Declaration of Steven Schelk (the “Declaration”). The Declaration was filed
on December 16, 2020, and is now being filed as a proposed sealed document.

PK Willis seeks to seal the Declaration in order to keep confidential the
Master Service Agreement (the “MSA”) that is attached thereto as Exhibit A. The
MSA has been designated as a confidential document, without any dispute from
the other parties, pursuant to the parties’ Protective Agreement. Declaration of
Trevor R. Pincock in Support of Motion to Seal, Exhibit A. The MSA was
designated in this manner because it contains proprietary information, including
pricing terms, that should remain confidential.

In conclusion, PK Willis respectfully requests that the Court grant this
motion and permit PK Willis to file the Declaration under seal pursuant to the

Protective Agreement in order to protect the confidentiality of the MSA.

//
//
//
//
//

LAW OFFICES OF
DEFENDANT PATRICK K. WILLIS COMPANY INC.’S pre ES ane

717 W Sprague Ave., Suite 1600

MOTION TO SEAL DECLARATION: 2 Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

01963995 12/17/20

 
© A NDB Nn KR WY NHN

NO NY NO NO NY NO NO RFR RFR RFR FR FF Fe Ree
Nn NA FPF WO NO RF DBD OO DOW NY WB WN BR WHO HPO FO

 

 

Case 2:19-cv-00272-SAB ECF No. 39

filed 12/17/20 PagelD.294 Page 3 of 4

DATED this 17th day of December, 2020.

LUKINS & ANNIS, P.S.

By /s/ Trevor R. Pincock

TREVOR R. PINCOCK, WSBA #36818
CHARLES HAUSBERG, WSBA #50029
Attorneys for Defendant Patrick K. Willis
Company, Inc.

LAW OFFICES OF

LUKINS & ANNIS, PS

DEFENDANT PATRICK K. WILLIS COMPANY INC.’S A PROFESSIONAL SERVICE CORPORATION

MOTION TO SEAL DECLARATION: 3

01963995 12/17/20

717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

 
Oo A Nn nN FP WO PO eR

Nu NY NY NY NY NY NO RFP RFR RFR FR eRe eRe ee eh
Nn A FF Ww Ne FF DOD ODO DW NH WD NH BR WO HH FO

 

 

Case 2:19-cv-00272-SAB ECF No. 39 filed 12/17/20 PagelD.295 Page 4 of 4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 17th day of December, 2020, I served the foregoing to

the following:

Alexander B. Trueblood LC U.S. Mail
Trueblood Law Firm LC Hand Delivered
1700 Seventh Ave., Suite 2100 O Overnight Mail
Seattle, WA 98101-1360 C] Telecopy (FAX)
alec@hush.com Xx] Via email / ECF
Attorney for Plaintiffs

Gabriella Wagner OC U.S. Mail
Wilson Smith Cochran Dickerson C Hand Delivered
901 Fifth Avenue, Suite 1700 L] Overnight Mail
Seattle, WA 98164-2050 O Telecopy (FAX)
wagner@wscd.com Xx] Via email / ECF

phares@wscd.com
Strelyuk@wscd.com
Obrien@wscd.com

Attorneys for Defendant Auto Trackers and

 

Recovery North LLC
/s/ Marianne Love
MARIANNE LOVE, Legal Assistant
LAW OFFICES OF
DEFENDANT PATRICK K. WILLIS COMPANY INC.’S AEE ee RAR
MOTION TO SEAL DECLARATION: 4 WN Spokane, WA 09201

Telephone: (509) 455-9555
Fax: (509) 747-2323

01963995 12/17/20

 
